 
 
IB 
Union Calendar No. 274 
112th CONGRESS 2d Session 
H. R. 3813 
[Report No. 112–394, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 24, 2012 
Mr. Ross of Florida introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
February 9, 2012 
Reported from the Committee on Oversight and Government Reform with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
February 9, 2012 
The Committee on House Administration discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
For text of introduced bill, see copy of bill as introduced on January 24, 2012 
 
 
 
 
A BILL 
To amend title 5, United States Code, to secure the annuities of Federal civilian employees, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Securing Annuities for Federal Employees Act of 2012. 
2.Retirement contributions 
(a)Civil Service Retirement System 
(1)Individual contributionsSection 8334(c) of title 5, United States Code, is amended— 
(A)by striking (c) Each and inserting (c)(1) Each; and 
(B)by adding at the end the following: 
 
(2)Notwithstanding any other provision of this subsection, the applicable percentage of basic pay under this subsection shall, for purposes of computing an amount— 
(A)for a period in calendar year 2013, 2014, or 2015, be equal to the applicable percentage under this subsection for the preceding calendar year (including as increased under this paragraph, if applicable), plus an additional 0.5 percentage point; and 
(B)for a period in any calendar year after 2015, be equal to the applicable percentage under this subsection for calendar year 2015 (as determined under subparagraph (A)). . 
(2)Government contributionsSection 8334(a)(1)(B) of title 5, United States Code, is amended— 
(A)in clause (i), by striking Except as provided in clause (ii), and inserting Except as provided in clause (ii) or (iii),; and 
(B)by adding at the end the following: 
 
(iii)The amount to be contributed under clause (i) shall, with respect to a period in any year beginning after December 31, 2012, be equal to— 
(I)the amount which would otherwise apply under clause (i) with respect to such period, reduced by 
(II)the amount by which, with respect to such period, the withholding under subparagraph (A) exceeds the amount which would otherwise have been withheld from the basic pay of the employee or elected official involved under subparagraph (A) based on the percentage applicable under subsection (c) for calendar year 2012. . 
(b)Federal Employees’ Retirement SystemSection 8422(a)(3) of title 5, United States Code, is amended— 
(1)by striking (3) The and inserting (3)(A) The; and 
(2)by adding at the end the following: 
 
(B)Notwithstanding any other provision of this paragraph, the applicable percentage under this paragraph shall, for purposes of computing any amount— 
(i)for a period in calendar year 2013, 2014, or 2015, be equal to the applicable percentage under this paragraph for the preceding calendar year (including as increased under this subparagraph, if applicable), plus an additional 0.5 percentage point; and 
(ii)for a period in any calendar year after 2015, be equal to the applicable percentage under this paragraph for calendar year 2015 (as determined under clause (i)). . 
3.Amendments relating to secure annuity employees 
(a)Definition of secure annuity employeeSection 8401 of title 5, United States Code, is amended— 
(1)in paragraph (35), by striking and at the end; 
(2)in paragraph (36), by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(37)the term secure annuity employee means an employee or Member who— 
(A)first becomes subject to this chapter after December 31, 2012; and 
(B)at the time of first becoming subject to this chapter, does not have at least 5 years of civilian service creditable under the Civil Service Retirement System or any other retirement system for Government employees. . 
(b)Individual contributionsSection 8422(a)(3) of title 5, United States Code (as amended by section 2(b)) is further amended— 
(1)in subparagraph (B) (as added by section 2(b)), in the matter before clause (i), by striking this paragraph, the and inserting this paragraph and except in the case of a secure annuity employee, the; and 
(2)by adding after subparagraph (B) (as so added) the following: 
 
(C)Notwithstanding any other provision of this paragraph, in the case of a secure annuity employee, the applicable percentage under this paragraph shall— 
(i)in the case of a secure annuity employee who is an employee, Congressional employee, or Member, be equal to 10.2 percent; and 
(ii)in the case of a secure annuity employee who is a law enforcement officer, firefighter, member of the Capitol Police, member of the Supreme Court Police, air traffic controller, nuclear materials courier, or customs and border protection officer, be equal to 10.7 percent. . 
(c)Average paySection 8401(3) of title 5, United States Code, is amended— 
(1)by striking (3) and inserting (3)(A); and 
(2)by adding except that after the semicolon; and 
(3)by adding at the end the following: 
 
(B)in the case of a secure annuity employee, the term average pay has the meaning determined applying subparagraph (A)— 
(i)by substituting 5 consecutive years for 3 consecutive years; and 
(ii)by substituting 5 years for 3 years. . 
(d)Computation of basic annuitySection 8415 of title 5, United States Code, is amended— 
(1)by striking subsections (a) through (e) and inserting the following: 
 
(a)Except as otherwise provided in this section, the annuity of an employee retiring under this subchapter is— 
(1)in the case of an employee other than a secure annuity employee, 1 percent of that individual's average pay multiplied by such individual's total service; and 
(2)in the case of an employee who is a secure annuity employee, 0.7 percent of that individual's average pay multiplied by such individual's total service. 
(b)
(1)The annuity of a Member, or former Member with title to a Member annuity, retiring under this subchapter is computed under subsection (a)(1), except that if the individual has had at least 5 years of service as a Member or Congressional employee, or any combination thereof, so much of the annuity as is computed with respect to either such type of service (or a combination thereof), not exceeding a total of 20 years, shall be computed by multiplying 1.7 percent of the individual's average pay by the years of such service. 
(2)The annuity of a Member, or former Member with title to a Member annuity, retiring under this subchapter is, if the individual is or was a secure annuity employee, computed— 
(A)under subsection (a)(2); and 
(B)disregarding paragraph (1) of this subsection. 
(c)
(1)The annuity of a Congressional employee, or former Congressional employee, retiring under this subchapter is computed under subsection (a)(1), except that if the individual has had at least 5 years of service as a Congressional employee or Member, or any combination thereof, so much of the annuity as is computed with respect to either such type of service (or a combination thereof), not exceeding a total of 20 years, shall be computed by multiplying 1.7 percent of the individual's average pay by the years of such service. 
(2)The annuity of a Congressional employee, or former Congressional employee, retiring under this subchapter is, if the individual is or was a secure annuity employee, computed— 
(A)under subsection (a)(2); and 
(B)disregarding paragraph (1) of this subsection. 
(d)The annuity of an employee retiring under subsection (d) or (e) of section 8412 or under subsection (a), (b), or (c) of section 8425 is— 
(1)in the case of an individual other than a secure annuity employee— 
(A)1.7 percent of that individual's average pay multiplied by so much of such individual's total service as does not exceed 20 years; plus 
(B)1 percent of that individual's average pay multiplied by so much of such individual's total service as exceeds 20 years; and 
(2)in the case of an individual who is a secure annuity employee— 
(A)1.4 percent of that individual's average pay multiplied by so much of such individual's total service as does not exceed 20 years; plus 
(B)0.7 percent of that individual's average pay multiplied by so much of such individual's total service as exceeds 20 years. 
(e)The annuity of an air traffic controller or former air traffic controller retiring under section 8412(a) is computed under subsection (a)(1), except that if the individual has had at least 5 years of service as an air traffic controller as defined by section 2109(1)(A)(i), so much of the annuity as is computed with respect to such type of service shall be computed— 
(1)in the case of an individual other than a secure annuity employee, by multiplying 1.7 percent of the individual's average pay by the years of such service; and 
(2)in the case of an individual who is a secure annuity employee, by multiplying 1.4 percent of the individual's average pay by the years of such service. ; and 
(2)in subsection (h)— 
(A)in paragraph (1), by striking subsection (a) and inserting subsection (a)(1); and 
(B)in paragraph (2), in the matter following subparagraph (B), by striking or customs and border protection officer and inserting customs and border protection officer, or secure annuity employee.. 
4.Annuity supplementSection 8421(a) of title 5, United States Code, is amended— 
(1)in paragraph (1), by striking paragraph (3) and inserting paragraphs (3) and (4); 
(2)in paragraph (2), by striking paragraph (3) and inserting paragraphs (3) and (4); and 
(3)by adding at the end the following: 
 
(4)
(A)Except as provided in subparagraph (B), no annuity supplement under this section shall be payable in the case of an individual whose entitlement to annuity is based on such individual’s separation from service after December 31, 2012. 
(B)Nothing in this paragraph applies in the case of an individual separating under subsection (d) or (e) of section 8412. . 
5.Contributions to Thrift Savings Fund of payments for accrued or accumulated leave 
(a)Amendments relating to CSRSSection 8351(b) of title 5, United States Code, is amended— 
(1)by striking paragraph (2)(A) and inserting the following: 
 
(2)
(A)An employee or Member may contribute to the Thrift Savings Fund in any pay period any amount of such employee’s or Member’s basic pay for such pay period, and may contribute (by direct transfer to the Fund) any part of any payment that the employee or Member receives for accumulated and accrued annual or vacation leave under section 5551 or 5552. Notwithstanding section 2105(e), in this paragraph the term employee includes an employee of the United States Postal Service or of the Postal Regulatory Commission. ; 
(2)by striking subparagraph (B) of paragraph (2); and 
(3)by redesignating subparagraph (C) of paragraph (2) as subparagraph (B). 
(b)Amendments relating to FERSSection 8432(a) of title 5, United States Code, is amended— 
(1)by striking paragraphs (1) and (2) and inserting the following: 
 
(1)An employee or Member— 
(A)may contribute to the Thrift Savings Fund in any pay period, pursuant to an election under subsection (b), any amount of such employee’s or Member’s basic pay for such pay period; and 
(B)may contribute (by direct transfer to the Fund) any part of any payment that the employee or Member receives for accumulated and accrued annual or vacation leave under section 5551 or 5552. 
(2)Contributions made under paragraph (1)(A) pursuant to an election under subsection (b) shall, with respect to each pay period for which such election remains in effect, be made in accordance with a program of regular contributions provided in regulations prescribed by the Executive Director. ; and 
(2)by adding at the end the following new paragraph: 
 
(4)Notwithstanding section 2105(e), in this subsection the term employee includes an employee of the United States Postal Service or of the Postal Regulatory Commission. . 
(c)RegulationsThe Executive Director of the Federal Retirement Thrift Investment Board shall promulgate regulations to carry out the amendments made by this section. 
(d)Effective dateThe amendments made by subsections (a) and (b) shall take effect one year after the date of the enactment of this section, or upon such earlier date as may be established by the Executive Director of the Federal Retirement Thrift Investment Board under the regulations promulgated pursuant to subsection (c). 
6.Coordination with other retirement systems 
(a)Foreign ServiceFor provisions of law requiring maintenance of existing conformity— 
(1)between the Civil Service Retirement System and the Foreign Service Retirement System, and 
(2)between the Federal Employees’ Retirement System and the Foreign Service Pension System, see section 827 of the Foreign Service Act of 1980 (22 U.S.C. 4067).
(b)CIARDS 
(1)Compatibility with CSRSFor provisions of law relating to maintenance of existing conformity between the Civil Service Retirement System and the Central Intelligence Agency Retirement and Disability System, see section 292 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2141). 
(2)Applicability of FERSFor provisions of law providing for the application of the Federal Employees’ Retirement System with respect to employees of the Central Intelligence Agency, see title III of the Central Intelligence Agency Retirement Act (50 U.S.C. 2151 and following). 
(c)TVASection 3 of the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831b) is amended by adding at the end the following: 
 
(c)The chief executive officer shall prescribe any regulations which may be necessary in order to carry out the purposes of the Securing Annuities for Federal Employees Act of 2012 with respect to any defined benefit plan covering employees of the Tennessee Valley Authority. . 
 
 
February 9, 2012 
The Committee on House Administration discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed  
